09/19/2017


                                            DA 16-0543
                                                                                           Case Number: DA 16-0543

              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                           2017 MT 232N



DUANE RONALD BELANUS,

               Petitioner and Appellant,

         v.

JEFFREY SHERLOCK, LEO GALLAGHER,
and LEWIS and CLARK COUNTY,

               Respondents and Appellees.


APPEAL FROM:           District Court of the First Judicial District,
                       In and For the County of Lewis and Clark, Cause No. CDV-2015-774
                       Honorable Kathy Seeley, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                       Duane Ronald Belanus, self-represented, Deer Lodge, Montana

                For Appellees:

                       Timothy C. Fox, Montana Attorney General, Tammy A. Hinderman,
                       Assistant Attorney General, Helena, Montana

                       Leo Gallagher, Lewis and Clark County Attorney, Helena, Montana



                                                    Submitted on Briefs: August 30, 2017

                                                               Decided: September 19, 2017


Filed:

                       __________________________________________
                                         Clerk
Justice Jim Rice delivered the Opinion of the Court.

¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of non-citable cases published in the Pacific Reporter and Montana

Reports.

¶2     Duane Belanus (Belanus) appeals from the Lewis and Clark County District Court’s

denial of his second petition for postconviction relief (PCR).

¶3     In August of 2008, Belanus brutally attacked and raped his then-girlfriend. A jury

convicted him of sexual intercourse without consent involving the infliction of bodily

injury, aggravated kidnapping, burglary, tampering with or fabricating physical evidence,

and misdemeanor theft, which we affirmed. State v. Belanus, 2010 MT 204, 357 Mont.

463, 240 P.3d 1021. The District Court denied Belanus’s extensive first petition for PCR,

which we affirmed. Belanus v. State, No. DA 14-0782, 2016 MT 262N, 2016 Mont.

LEXIS 923. Belanus has litigated and attempted to litigate many other issues arising out

of the same conviction. The District Court declared Belanus a vexatious litigant and

imposed a pre-filing order, which we affirmed. Belanus v. Potter, 2017 MT 95, 387 Mont.

298, 394 P.3d 906. Belanus moved for supervisory control three times while this case was

in the District Court, which, due to their repetitive nature, led us to prohibit Belanus from

seeking any additional writs. Belanus v. Sherlock, No. OP 15-0454, 381 Mont. 543, 357

P.3d 336 (table) (Aug. 12, 2015).

                                          2
¶4     When reviewing the denial of a petition for PCR, this Court reviews legal

conclusion for correctness and factual findings for clear error. Haagenson v. State, 2014

MT 223, ¶ 8, 376 Mont. 239, 332 P.3d 268 (citations omitted).

¶5     Under § 46-21-105, MCA, issues which reasonably could have been raised in a prior

proceeding are waived in subsequent PCR proceedings. See also Blaney v. Gamble, 266

Mont. 51, 53, 879 P.2d 51, 53 (1994). The statute provides “[t]he court shall dismiss a

second or subsequent petition by a person who has filed an original petition unless the

second or subsequent petition raises grounds for relief that could not reasonably have been

raised in the original or an amended original petition.” Section 46-21-105(1)(b), MCA.

Likewise, “[w]hen a petitioner has been afforded the opportunity for a direct appeal of the

petitioner’s conviction, grounds for relief that were or could reasonably have been raised

on direct appeal may not be raised, considered, or decided in a [PCR proceeding].” Section

46-21-105(2), MCA. Further, ineffective assistance of counsel claims related to the first

PCR claim may not be raised in a second petition for PCR. Section 46-21-105(2), MCA.

¶6     In this appeal from the denial of his second PCR petition, Belanus raises many

issues, which are all related to the warrants and searches during the criminal investigation,

the disclosure of information, and the effectiveness of his counsel. The District Court

concluded: “[t]he Court has reviewed Belanus’s first petition, [the first PCR opinion], and

the second petition. The second petition does not raise new grounds—it simply attempts

to rehash the same issues couched in different language than Belanus raised in his initial

petition.” We concur with the District Court. All the issues raised by Belanus in his second

                                          3
petition for PCR reasonably could have been—and indeed were—raised in his direct appeal

and/or his first petition for PCR. Therefore, Belanus waived his ability to raise these issues

in his second petition for PCR.

¶7     Further, we note that under § 46-21-102(1), MCA, a petition for PCR must be filed

within one year after a conviction becomes final. If appealed to this Court and review is

not sought in the United States Supreme Court, as was the case with Belanus’s criminal

conviction, then the conviction is final 90 days after the Montana Supreme Court issues its

decision. See § 46-21-102(1)(b), MCA; Rule 13, Rules of the United States Supreme

Court; Raugust v. State, 2003 MT 367, ¶ 15, 319 Mont. 97, 82 P.3d 890. Therefore,

Belanus’s petition for PCR was time barred after December 20, 2011, one year and 90 days

after we affirmed his criminal conviction on September 21, 2010. Belanus did not bring

his second petition for PCR until October 1, 2015, well outside of the statutory limitation.

Therefore, his second petition for PCR is also time barred.

¶8     There is an exception to the one-year limitation for PCR claims, but only if newly

discovered evidence would establish innocence. Section 46-21-102(2), MCA; See also,

Marble v. State, 2015 MT 242, ¶¶ 29-31, 380 Mont. 366, 355 P.3d 742. This exception

does not apply, as Belanus does not contend that he has discovered new evidence. He only

predicts that he will discover new evidence, which does not meet the requirements of the

statutory exception.




                                          4
¶9     Belanus encourages us to circumvent the procedural bars to his claims and engage

in discretionary plain error review. We decline, as Belanus’s constitutional claims have

already been extensively litigated and appealed in prior proceedings.1

¶10    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. In the opinion of the

Court, the case presents a question controlled by settled law or by the clear application of

applicable standards of review. We conclude that the Appellant’s arguments were both

waived and are time barred.

¶11    Affirmed.



                                                    /S/ JIM RICE




1
 This will be our sixth opinion related to the 2008 crime. See State v. Belanus, 2010 MT 204, 357
Mont. 463, 240 P.3d 1021; Belanus v. Quintana, No. DA 14-0202, 2015 MT 44N, 2015 Mont.
LEXIS 48; Belanus v. Gallagher, No. DA 15-0749, 2016 MT 186N, 2016 Mont. LEXIS 513;
Belanus v. State, No. DA 14-0782, 2016 MT 262N, 2016 Mont. LEXIS 923; Belanus v. Potter,
2017 MT 95, 387 Mont. 298, 394 P.3d 906.

We have considered an interlocutory appeal and three requests for supervisory control from
Belanus. See Belanus v State, No. DA 12-0232, Or. (Mont., Sept. 11, 2012); Belanus v. Sherlock,
No. OP 15-0369, 379 Mont. 538, 353 P.3d 508 (table) (June 30, 2015); Belanus v. Sherlock,
No. OP 15-0383, 381 Mont. 541, 357 P.3d 335 (table) (July 7, 2015); Belanus v. Sherlock,
No. OP 15-0454, 381 Mont. 543, 357 P.3d 336 (table) (Aug. 12, 2015).

Belanus has or had four cases in Federal District Court. See Belanus v. Chandler, No. CV 11-
00026-H-DWM-RKS (D. Mont.); Belanus v. Clark, No. CV 12-00051-H-DLC (D. Mont.);
Belanus v. Dutton, No. CV 12-00065-H-DLC (D. Mont.); Belanus v. Kirkegard, No. CV 16-104-
H-DLC-JTJ (D. Mont.). He has appealed two of those to the Ninth Circuit Court of Appeals. See
Belanus v. Dutton, 586 F. App’x 447 (9th Cir. 2014); Belanus v. Clark, 796 F.3d 1021 (9th Cir.
2015). Belanus also has or had at least five additional cases in Lewis and Clark County District
Court which he has not appealed.
                                            5
We concur:

/S/ MICHAEL E WHEAT
/S/ LAURIE McKINNON
/S/ DIRK M. SANDEFUR
/S/ JAMES JEREMIAH SHEA




                          6